In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1034V
                                        UNPUBLISHED


    BRIDGET BAILEY on behalf of B.S., a                     Chief Special Master Corcoran
    minor child,,
                                                            Filed: January 20, 2022
                        Petitioner,
    v.                                                      Special Processing Unit (SPU);
                                                            Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                 Table Injury; Rotavirus Vaccine;
    HUMAN SERVICES,                                         Intussusception

                       Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Madelyn Weeks, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On March 5, 2021, Bridget Bailey, on behalf of B.S., filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner alleges that B.S. suffered
intussusception caused by a rotavirus vaccine on or about August 10, 2018. Petition at
1-2. Petitioner further alleges that the vaccine was administered within the United States,
that B.S.’s injury resulted in inpatient hospitalization and surgical intervention, and neither
Petitioner nor any other party has received compensation in the form of an award or
settlement for B.S.’s vaccine-related injuries. Petition at 3-4. The case was assigned to
the Special Processing Unit of the Office of Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On January 18, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent has reviewed the records filed in this case and concluded that
Petitioner is entitled to a presumption of causation. Id. at 3. Respondent further agrees
that Petitioner has satisfied all legal prerequisites for compensation under the Vaccine
Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2